                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

JESSE ROMERO, on behalf of himself and
all others similarly situated,

       Plaintiffs,

v.                                                                  No. 1:17-cv-00775-KG-SCY

TITLEMAX OF NEW MEXICO, INC.,
TMX FINANCE, LLC, and TRACY YOUNG,

       Defendants.

                           ORDER STAYING ALL PROCEEDINGS

       THIS MATTER having come before the Court upon entry of the Court’s Orders

concerning arbitration (Doc. Nos. 56 & 64) and following entry of the United States Court of

Appeals for the Tenth Circuit’s Order and Judgment filed February 5, 2019, the Court hereby

enters its ORDER STAYING ALL FURTHER PROCEEDING in this matter until such time as

the court ordered arbitration of loan agreements one and two can be fully completed. Therefore,

the Court hereby STAYS ALL FURTHER PROCEEDINGS in this matter as follows:

       1.      In accordance with the Court’s previous Orders concerning arbitration (Doc. Nos.

               56 & 64), the Parties shall promptly proceed to arbitration as to the first loan

               agreement dated July 19, 2016, and as to the second loan agreement dated August

               6, 2016.

       2.      Pursuant to 9 U.S.C. § 3, all further proceedings in this matter shall be and hereby

               are STAYED until such time as the arbitration of the first and second loan

               agreements is completed and the Arbitrator renders his or her final award and

               judgment in arbitration.
       3.        The Parties are directed to file a Status Report with this Court in the event the

                 arbitration of loan agreements one and two is not completed within 365 days of

                 entry of this Order.

       4.        All pending motions before this Court shall be and hereby are held in abeyance

                 during the pendency of this stay.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED pursuant to 9 U.S.C. §

3 that the above captioned matter shall be and hereby is STAYED in accordance with this terms

of this Order.




                                               UNITED STATES DISTRICT JUDGE

Submitted by:

ATKINSON, BAKER & RODRIGUEZ, P.C.
 /s/ Justin D. Rodriguez
Justin D. Rodriguez
201 Third St. NW, Suite 1850
Albuquerque, NM 87102
(505) 764-8111
jrodriguez@abrfirm.com
Attorneys for Defendants


Approved by:

FUQUA LAW & POLICY, P.C.
/s/ Approved via electronic mail
Scott Fuqua
P.O. Box 32015
Santa Fe, NM 87594
505-982-0961
scott@fuqualawpolicy.com
Attorneys for Plaintiff




                                                     2
